DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney Kurt Eaton on March 9th 2021. The application has been amended as follows:
	Claim 1: (Currently Amended) A laser processing system, comprising: 
	a system frame; 
	a process frame supported by, and moveable relative to, the system frame, wherein the process frame is configured to support a laser source, a workpiece positioning system and a beam delivery system; 
	an optics wall coupled to the process frame; 
	a process shroud coupled to the system frame and extending over and alongside upper and lateral peripheral regions of the optics wall, wherein the process shroud, the optics wall and the process frame enclose a first space for laser processing of a workpiece and wherein the process frame is moveable relative to the process shroud; and 

	a compliant sealing material disposed between the process shroud and the optics wall; and
	a pump arranged within the second space, wherein the pump is configured to positively pressurize the second space, 
	wherein the beam delivery system is arranged within the first space.
	
	Claim 2: (Cancelled)

	Claim 11: (Cancelled)

	Claim 14: (Cancelled)

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1, 3-10, 12-13 and 22-23 are indicated because:
	The prior art references of record do not anticipate or render fairy obvious in combination to teach the limitations of the claimed invention is independent claim 1 above.
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761